Citation Nr: 0818303	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right collarbone 
disorder, including as secondary to his service-connected 
chronic low back pain with myositis in the right psoas 
muscle.

2.  Entitlement to service connection for a right hip 
disorder, including as secondary to his service-connected 
chronic low back pain with myositis in the right psoas 
muscle.

3.  Entitlement to service connection for a right knee 
disorder, including as secondary to his service-connected 
chronic low back pain with myositis in the right psoas 
muscle.

4.  Entitlement to service connection for a left knee 
disorder, including as secondary to his service-connected 
chronic low back pain with myositis in the right psoas 
muscle.  

  
[Continued on the next page]  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1983 until 
January 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision for 
service connection of the right collarbone and an April 2005 
rating decision for service connection for the right hip, 
right knee, and left knee from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.     

The Board notes that the April 2005 rating decision also 
continued the ratings for his service-connected low back pain 
with myositis in right psoas muscle and his cervical spine C-
5 vertebra osteophyte.  The veteran filed a Notice of 
Disagreement in February 2006; however, he did not perfect 
his appeal by a substantive appeal in regards to those 
issues.   As a consequence, those issues are not before the 
Board for appellate review. Moreover, the Board notes that 
the appellant's representative proffered no arguments 
concerning those issues in his Appeal Pre-Certification 
Review (in lieu of VA Form 646).  

The Board also notes that the February 2005 rating decision 
granted entitlement to individual unemployability, service 
connection for right lower extremity radiculopathy, and basic 
eligibility to Dependents' Educational Assistance.  These 
issues were not appealed by the veteran.  Therefore, they are 
not currently before the Board.

The veteran also requested a RO hearing before a decision 
review officer, which was scheduled for December 2004.  The 
record indicates that the veteran cancelled his hearing in 
December 2004.  A hearing before a member of the Board was 
also scheduled for December 2007.  The record indicates that 
the veteran failed to appear for his hearing.  As the 
veteran's March 2007 VA Form 9 indicates that the veteran did 
not want a BVA hearing and because the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d).  

The evidence of record raises claims for service connection 
for the left collarbone, the right foot, neck, and T-8 
vertebrae, as indicated in the veteran's May 2004 VA Form 9.  
However, these matters are not before the Board because they 
have not been prepared for appellate review. Accordingly, 
these matters are REFERRED to the RO for appropriate action.

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims.  

The issues of service connection of the veteran's reopened 
right collarbone claim is addressed in the REMAND portion of 
the decision below, as are the veteran's claims for service 
connection for a right hip disorder and a bilateral knee 
disorder are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


[Continued on the next page] 
FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO denied service 
connection for a right collarbone disorder; in a May 1999 
letter, the RO notified the veteran of the determination and 
of his appellate rights, but he did not appeal and the 
decision became final.

2.  The evidence associated with the claims file since his 
denial relates to an unestablished fact necessary to 
substantiate the claim for a right collarbone disorder.  


CONCLUSIONS OF LAW

1.  The RO's April 1999 decision denying service connection 
for a right collarbone disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 20.1103 
(2007).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a right collarbone 
disorder and the claim is reopened.  38 U.S.C.A. §§ 5103, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a right collar bone disorder.  This is a 
complete grant of the benefit sought on appeal.  Thus, a 
discussion of VA's duties to notify and assist is 
unnecessary.

New and Material Evidence for Right Collarbone Claim

The veteran seeks to reopen a previously denied claim for 
service connection for a right collarbone disorder.  A review 
of the record indicates that the veteran was previously 
denied service connection for a right collarbone disorder, 
including as secondary to his service-connected cervical 
spine C-5 vertebra osteophyte, in April 1999 and was notified 
of the decision and of his appellate rights.  This decision 
was not appealed within one year of the mailing of the 
decision, and represents a final decision. 38 C.F.R. § 
20.1103. 

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In his attempt to reopen the claim, VA outpatient treatment 
records indicated that the veteran was treated for shoulder 
pain, predominantly for the left shoulder, though he 
currently has a right collarbone disorder on appeal.  A 
February 2003 VA shoulder examination noted that the veteran 
had limited motion for his shoulders and was diagnosed with 
degenerative joint disease of the right collarbone with loss 
of function due to pain, requiring no medication; however, no 
etiology as to the veteran's right collarbone disorder was 
provided and the report tended to show that shoulder 
complains were made in conjunction with his left shoulder.

The veteran was granted VA examinations by the RO, including 
a February 2003 spine examination in which the examiner noted 
that his collarbone and shoulder pain is related to his 
service-connected disorder; however, the examiner did not 
specify to which shoulder the opinion applied. A February 
2003 joints VA examination noted that the veteran had a 
limited range of motion and degenerative joint disease of the 
right shoulder, with loss of function due to pain, but not 
requiring medications.  No medical opinion as to the etiology 
of his disorder was provided. 

The Board notes that his service connection was previously 
denied, at least in part, on the basis of the negative 
findings of the presence of a right collarbone disorder.  
Thus, the Board finds the newly associated evidence 
indicating the presence of a right collarbone disorder to 
have not been previously submitted and to relate to an 
unestablished fact necessary to substantiate his claim.  The 
claim for service connection is reopened.  


ORDER

New and material evidence has been submitted and the 
application to reopen the claim for entitlement to service 
connection for a right collarbone disorder; to this extent 
only, the appeal is granted.  


REMAND

The veteran indicated in a February 2006 Notice of 
Disagreement that his VA physician, Dr. M., would provide new 
evidence regarding his claims.  The January 2007 Statement of 
the Case noted that treatment records were requested from his 
VA physician, but that they were not received by the RO.  VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).

The veteran has also essentially reported difficulty with his 
right collarbone following service; however, no right 
shoulder abnormality was found following service, as 
indicated in an April 1990 VA examination.  Subsequent VA 
outpatient treatment records report numerous complaints of 
shoulder pain. The Board concludes that on remand the veteran 
must be afforded an examination to allow for a complete 
review of his right collarbone claim.  

The veteran's service medical records also indicate that the 
veteran was treated for hip pain while in service, including 
in February and August of 1988.  His ETS examination found 
him to have normal lower extremities; however, the veteran 
noted that his back and side had a lot of pain.  
Additionally, during service, the veteran consulted a private 
doctor, Dr. A.J.S., in November 1988.  Dr. A.J.S. noted that 
the veteran had a recurrent syndrome of the lumbar spine, 
with sciatica right and postural anomaly with lumbar 
scoliosis and pelvic incline to the right, due to shortening 
of the right leg.  He also noted that there was a recurrent 
insertion tendopathy on the right pelvic edge, with inherent 
slight dysplasia of the hip joints on both sides.  

VA outpatient treatment records are silent as to treatment 
for a right hip disorder for years following service, 
although they indicate that the veteran sought treatment for 
hip pain, including in August 1998 and January 2002.  A March 
1999 VA examination also diagnosed him with degenerative 
joint disease of the right hip, with loss of function due to 
pain.  The veteran reported that he has had hip pain for 15 
years in a January 2005 VA examination, which found the right 
hip to be tender to palpation.  

Although the record indicates that the veteran has been 
treated for right hip pain in service and following service, 
no medical opinion as to the etiology of a right hip disorder 
is of record.  

In regards to his bilateral knee disorder claim, there is no 
evidence of record for years following service indicating 
that the veteran sought treatment for any knee disorders.  An 
April 1990 VA examination noted that there was no evidence of 
specific joint problems and that he squatted normally.  A 
July 2002 VA outpatient treatment record noted that he 
complained of joint pains for both his knees.  A general VA 
examination was provided to the veteran in January 2005, but 
no opinion was provided as to a knee disorder for either 
knee.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This specifically includes 
any additional records of VA treatment 
by his VA physician, Dr. M.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should be documented in the claims 
file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
file any pertinent outstanding records, 
the AMC should schedule the veteran for 
an appropriate VA examination to 
determine the nature, extent, onset, 
and etiology of any right collarbone 
disorder found to be present.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims file should be made 
available to and reviewed by the 
examiner.  

If the examiner diagnoses the veteran 
as having a disorder related to his 
right collarbone, the examiner must 
opine as to whether it is at least as 
likely as not (that is, at least a 50-
50 degree of probability) that the 
condition is related to or had its 
onset during service or is due to his 
service-connected back disabilities.  
In offering each of these opinions, the 
examiner should specifically 
acknowledge and comment on the 
veteran's report of a continuity of 
symptoms since service and discuss past 
diagnoses of a right shoulder 
disability.  The rationale for all 
opinions expressed should be provided.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any right hip disorder 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims file should be made 
available to and reviewed by the 
examiner.  

If the examiner diagnoses the veteran 
as having a disorder related to his 
right hip, the examiner must opine as 
to whether it is at least as likely as 
not (that is, at least a 50-50 degree 
of probability) that the condition is 
related to or had its onset during 
service or is due to his service-
connected back disabilities.  In 
offering each of these opinions, the 
examiner should specifically 
acknowledge and comment on the 
veteran's report of symptoms following 
service and discuss past diagnoses of a 
right hip disability.  The rationale 
for all opinions expressed should be 
provided.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset, 
and etiology of any bilateral knee 
disorder found to be present.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims file should be made 
available to and reviewed by the 
examiner.  

If the examiner diagnoses the veteran 
as having a disorder related to either 
or both of his knees, the examiner must 
opine as to whether it is at least as 
likely as not (that is, at least a 50-
50 degree of probability) that the 
condition is related to or had its 
onset during service or is due to his 
service-connected back disabilities.  
In offering each of these opinions, the 
examiner should specifically 
acknowledge and comment on the 
veteran's report of symptoms following 
service and discuss any past diagnoses 
of a knee disorder.  The rationale for 
all opinions expressed should be 
provided.

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


